DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Divisional Application
This application is a DIV of 16/281,269, filed 02/21/2019, PAT 11246215, which is a CON of PCT/JP2017/027723, filed 07/31/2017. The examiner has reviewed the prior art relied upon in the parent application. MPEP 2001.06(b).

Specification
The disclosure is objected to because of the following informalities: Patent issued to the parent application may be added in the paragraph [00010.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomiya (US 7,691,469).
Regarding claim 1, Nomiya, figure 1, discloses a ceramic substrate comprising a ceramic body (10) having a ceramic layer (11) on a surface thereof; and a surface electrode (14) on a primary face of the ceramic body, wherein: the ceramic substrate further comprises an oxide layer (12) provided between the surface electrode and the ceramic layer (see figure), wherein the oxide layer includes an insulating oxide having a melting point higher than a firing temperature for the ceramic layer (obvious as disclosed at column 5, line 45-61, to avoid melting of the oxide layer); and a surface of the ceramic layer not occupied by the surface electrode is exposed (see figure).

Regarding claim 2, the modified substrate of Nomiya further discloses wherein the oxide layer is an alumina layer (column 5, line 62-67).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomia, as applied to claim 1 above, and further in view of Kobayashi (US 2016/0207148), and Kobayashi (US 6,710,263, hereafter Kobayashi’263).
Regarding claim 3, the modified substrate of Nomiya further discloses an electronic component-embedded module comprising: the ceramic substrate according to claim 1 (as applied to claim 1 above); an electronic component (17) mounted on the surface electrode of the ceramic substrate (see figure).; 
Nomiya does not disclose a sealing resin placed on the primary face of the ceramic substrate to cover the electronic component.
However, a covering the component with a sealing resin is old and known in the art to protect the component, as well as, the substrate.
Kobayashi, figure 2, discloses a substrate with a component mounted on the substrate surface, and further recite a component (3) mounted on the surface with sealed with resin (4, paragraph 0045). 
Kobayashi’263, figure 1, discloses a substrate with a component mounted on the substrate surface, and further recite a component (7, 9, 10) mounted on the surface with sealed with resin (11, column 3, line 64 to column 4, line 30), to prevent the component, substrate, and wiring from environmental damage outside air. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified substrate of Nomiya with a sealing resin placed on the primary face of the ceramic substrate to cover the electronic component, as taught by Kobayashi, and Kobayashi’263, in order to protect the component, substrate and wiring form the environmental damage.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Asai, of U.S. Patent No. 11, 246,215, hereinafter, Pat’215). Although the claims at issue are not identical, they are not patentably distinct from each other explained as below:
Regarding claim 1, claims of Asai’215, discloses a ceramic substrate comprising a ceramic body having a ceramic layer on a surface thereof (line 1-2, claim 1); and a surface electrode on a primary face of the ceramic body (line 2-3), wherein: the ceramic substrate further comprises an oxide layer provided between the surface electrode and the ceramic layer (line 4-6), wherein the oxide layer includes an insulating oxide having a melting point higher than a firing temperature for the ceramic layer (line 8-10); and a surface of the ceramic layer not occupied by the surface electrode is exposed (obvious as the surface is the upper surface, and no covering is recited in claim 1).

Regarding claim 2, the modified claims of Asai’215 further discloses wherein the oxide layer is an alumina layer (obvious as disclosed by claim 5).

Regarding claim 3, the modified claims of Asai’215 further discloses an electronic component-embedded module comprising: the ceramic substrate according to claim 1; an electronic component mounted on the surface electrode of the ceramic substrate; and a sealing resin placed on the primary face of the ceramic substrate to cover the electronic component (obvious as disclosed by claim 7).

Claim 1-3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of co-pending Application No. 17/307,300, hereinafterApl”300 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other explained as below:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1, the claims of Apl’300 discloses a ceramic substrate comprising a ceramic body having a ceramic layer on a surface thereof (line 1-2, claim 1); and a surface electrode on a primary face of the ceramic body (line 3), wherein: the ceramic substrate further comprises an oxide layer provided between the surface electrode and the ceramic layer (line 4), wherein the oxide layer includes an insulating oxide having a melting point higher than a firing temperature for the ceramic layer (line 7-8); and a surface of the ceramic layer not occupied by the surface electrode is exposed (obvious as the surface is the upper surface, and not covering is recited in claim 1).

Regarding claim 2, the modified substrate of the claims of Apl’300 discloses wherein the oxide layer is an alumina layer (obvious as disclosed by claim 2).

Regarding claim 3, the modified substrate of the claims of Apl’300 discloses an electronic component-embedded module comprising: the ceramic substrate according to claim 1; an electronic component mounted on the surface electrode of the ceramic substrate; and a sealing resin placed on the primary face of the ceramic substrate to cover the electronic component (obvious as disclosed by claim 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Onitani (US 2003/0034554), figure 1, discloses a ceramic body (10) with a ceramic substrate (1), and an oxide layer (2) with electrode (3c) formed on the oxide layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / September 27, 2022